Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 05/27/2021. Claims 1-20 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 11,039,669. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by representative independent claims below:

Instant Application 17/332,329
US Patent 11,039,669
Claim 1: system comprising: a first band configured with: virtual inputs on a surface sensitive to touch, and 
touching a subset of the virtual inputs for an activity with a second band; 



wireless communication circuitry to communicate first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time period that the subset are touched; and 

the first mobile device configured with: communication circuitry to communicate second data to a second mobile device to replicate the activity.

Claim 1: A system comprising: a band configured with: first buttons sensitive to touch that are each assigned a different characteristic, wherein touch of a subset of the first buttons in a sequence and a time period complete an activity shared by a group of bands and the subset illuminates in the sequence; 
wireless communication circuitry to communicate signals to a portable communication device, wherein the signals include information that identifies completion of the activity and include the time period that surface portions of the subset are touched; and 
the portable communication device configured with: communication circuitry to communicate other signals to another portable communication device to program second buttons sensitive to touch of another band to complete the activity by following the sequence.
Claim 2
Claim 2
Claim 3
Claim 1 and Claim 3
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Motion sensors are well-known 
Claim 8
Claim 7
Claim 9
Claim 12
Claim 10: A method comprising: touching a subset of virtual inputs, on a surface sensitive to touch associated with a first band, for an activity with a second band; 



communicating, by the first band, first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time period that the subset are touched; and 



communicating, by the first mobile device, second data to a second mobile device to replicate the activity.
Claim 8: A method comprising: assigning, by a band, a different characteristic to each of first buttons sensitive to touch, wherein touch of a subset of the first buttons in a sequence and a time period complete an activity shared by a group of bands and the subset illuminates in the sequence; communicating, by wireless communication circuitry of the band, signals to a portable communication device, wherein the signals include information that identifies completion of the activity and include the time period that surface portions of the subset are touched; and 

communicating, by the portable communication device, other signals to another portable communication device to program second buttons sensitive to touch of another band to complete the activity by following the sequence.
Claim 11
Claim 9
Claim 12
Claim 8 and Claim 10
Claim 13
Claim 8
Claim 14
Claim 8
Claim 15
Claim 11
Claim 16
Motion sensors are well-known 
Claim 17
Claim 13
Claim 18
Claim 12
Claim 19: An activity system, comprising: a memory communicably coupled to a processor and storing: an activity module including instructions that when executed by the processor cause the processor to: 

receive virtual inputs on a surface sensitive to touch associated with a first band, and touching a subset of the virtual inputs for an activity with a second band; 







communicate, by the first band, first data to a first mobile device, the first data including information that identifies completion of the activity and indicates a time period that the subset are touched; and 




communicate, by the first mobile device, second data to a second mobile device to replicate the activity.
Claim 14: A system to coordinate an activity using bands, comprising: a control module, of a band, including instructions that when executed by one or more processors cause the one or more processors to: 
detect touch on a subset of first buttons, sensitive to touch, on the band in a sequence and a time period to complete an activity by a group of bands, wherein the subset of the first buttons have each assigned a different characteristic; illuminate the subset in the sequence; a wireless communication module of the band including instructions that when executed by the one or more processors cause the one or more processors to: communicate signals to a portable communication device, wherein the signals include information that identifies completion of the activity and include the time period that surface portions of the subset are touched; and a communication module, of the portable communication device, including instructions that when executed by another one or more processors cause the another one or more processors to: communicate other signals to another portable communication device to program second buttons sensitive to touch of another band to complete a portion of the activity by following the sequence.
Claim 20
Claim 14 and Claim 16


Allowable Subject Matter
Claims 1-20 would be allowed if the Double Patenting rejections were overcome with a properly filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715